Exhibit 10.20

SERVICES AGREEMENT

This Services Agreement (this “Agreement”) is entered into as of January 6, 2006
by and between Exponent, Inc, a Delaware corporation (“Exponent”), and Exponent
Engineering, P.C., a California professional corporation (“Exponent
Engineering”).

BACKGROUND

A. Exponent Engineering is a California professional corporation engaged in
professional engineering, is qualified to do business in the State of New York,
and has available to it the services of professional engineers licensed to
provide professional engineering services in the State of New York.

B. Exponent desires to obtain from Exponent Engineering, on the terms and
conditions set forth herein, certain professional engineering services, and
Exponent Engineering is willing to provide to Exponent, on the terms and
conditions set forth herein, such services.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, Exponent Engineering and Exponent hereby agree as
follows:

 

1. ARTICLE I.        SERVICES

1.1. Professional Engineering Services. Exponent Engineering shall undertake to
provide professional engineering services from time to time to clients of
Exponent, or clients introduced to Exponent Engineering by Exponent, when and as
reasonably requested by Exponent (collectively, the “Services”). All such
Services shall be performed in accordance with applicable professional standards
and any related laws, rules or regulations, and any applicable policies and
procedures of Exponent.

1.2. Provision of Exponent Employees and Resources. Exponent shall make
available to Exponent Engineering such employees (the “Employees”) and any and
all other resources, including without limitation financial and administrative
resources, of Exponent as may be necessary to perform the engagements described
in Section 1.1 and to provide any professional engineering services so secured,
in addition to any other services incident to the operation of the business of
Exponent Engineering conducted in accordance with this Agreement (collectively,
the “Support”). The Employees providing the Support may be designated Exponent
Engineering titles consistent with the Support provided by such Employees.

1.3. Consideration. In consideration for the provision of the Support as set
forth in Section 1.2 above, any and all amounts or other consideration received
by Exponent Engineering in connection with the Services or the operation of its
business shall belong to Exponent, and shall be delivered by Exponent
Engineering to Exponent promptly upon receipt.



--------------------------------------------------------------------------------

1.4. Operation of Business of Exponent Engineering. All activity undertaken by
Exponent Engineering in connection with the operation of its business shall be
consistent with this Agreement.

 

2. ARTICLE II.        INTELLECTUAL PROPERTY RIGHTS

2.1. Assignment of Ownership Of Work Product.

(a) Work Product. “Work Product” means all deliverables, inventions,
innovations, improvements, or other works of authorship Exponent Engineering,
whether through the Employees or otherwise, may conceive or develop in the
course of the operation of its business, whether or not they are eligible for
patent, copyright, trademark, trade secret, or other legal protection.

(b) Assignment. Exponent Engineering acknowledges that all Work Product is the
sole and exclusive property of Exponent. Exponent Engineering hereby assigns,
transfers and conveys to Exponent all right, title and interest in and to the
Work Product, including without limitation, all related worldwide patents,
patent applications, copyrights, trademarks, trade secrets, rights of
reproduction, and any and all other rights of whatever kind or nature. Any
assignment, transfer or conveyance pursuant to the immediately prior sentence
with respect to any project undertaken by Exponent Engineering hereunder shall
be effective upon the completion or termination of such project. Exponent
Engineering agrees to execute such further documents and to perform such further
acts, at Exponent’s expense, as may be necessary to perfect the foregoing
assignment and to protect Exponent’s rights in the Work Product. In the event
Exponent Engineering fails or refuses to execute such documents, Exponent
Engineering hereby appoints Exponent as Exponent Engineering’s attorney-in-fact
(this appointment to be irrevocable and a power coupled with an interest) to act
on Exponent Engineering’s behalf and to execute such documents.

 

3. ARTICLE III.        INDEMNIFICATION

Exponent shall indemnify Exponent Engineering and hold Exponent Engineering and
its officers, directors and shareholders harmless from any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses,
including attorneys’ fees arising from or relating to the provision of the
Services or the operation of the business of Exponent Engineering in accordance
with this Agreement. All rights to indemnification and advancement of expenses
of any such officer, director or shareholder of Exponent Engineering pursuant to
the certificate of incorporation or bylaws of Exponent, or any indemnification
agreement between any such officer, director or shareholder and Exponent, shall
be applicable to the Services and the operation of the business of Exponent
Engineering. The officers, directors and stockholders of Exponent Engineering
shall be third party beneficiaries of this Article III.

 

4. ARTICLE IV.        TERM AND TERMINATION

4.1. Term. This Agreement shall remain in full force and effect until such time
as it may be terminated by Exponent pursuant to Section 4.2 below.

 

2



--------------------------------------------------------------------------------

4.2. Termination. This Agreement may be terminated immediately by Exponent upon
written notice to Exponent Engineering.

4.3. Survival. The provisions of Articles II, III and IV of this Agreement shall
survive any termination of this Agreement.

 

5. ARTICLE V.        MISCELLANEOUS

5.1. Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the parties. Exponent may assign, in whole or
in part and to one or more third parties, any of its rights or obligations under
this Agreement. Exponent Engineering shall not assign any of its rights or
obligations under this Agreement without the prior written consent of Exponent.

5.2. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
service if served personally, by recognized expedited delivery service, or by
facsimile (with confirmation copies of any facsimile notice to be provided by at
least one other method of delivery permitted hereunder), or five (5) days after
the date of mailing if mailed, by first class mail, registered or certified,
postage prepaid. Notices shall be addressed as follows:

To Exponent or Exponent Engineering at:

Exponent, Inc.

149 Commonwealth Drive

Menlo Park, CA 94025

Attn: Chief Financial Officer

or to such other address as a party has designated by notice in writing to the
other party in the manner provided by this Section.

5.3. Entire Agreement and Modification. This Agreement constitutes and contains
the entire agreement of the parties and supersedes any and all prior
negotiations, correspondence, understandings and agreements between the parties
respecting the subject matter hereof. This Agreement may only be amended by
written instrument signed by the parties. Article III shall not be amended or
modified without the prior written consent of each officer, director and
shareholder of Exponent Engineering.

5.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed in the State of California by California
residents. The parties hereby waive trial by jury in connection with any action
or suit under this Agreement or otherwise arising from the relationship between
the parties hereto.

5.5. Severability. If any provision of this Agreement is held to be invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

5.6. Headings. The headings appearing at the beginning of several sections
contained herein have been inserted for the convenience of the parties and shall
not be used to determine the construction or interpretation of this Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above set forth.

 

Exponent, Inc. By:  

/s/ Richard L. Schlenker

Name:   Richard L. Schlenker Title:   Chief Financial Officer Exponent
Engineering, P.C. By:  

/s/ John Osteraas

Name:   John Osteraas Title:   Vice President & Secretary

 

4